DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1 and the cancellation of claims 2, 7-9, 12-14, and 17-18, in the amendment filed August 27, 2021, have been entered.
Claims 1, 3-6, 10-11, and 15-16 are currently pending in the above identified application.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 ,3-6,10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014/192976 to Ideguti.
Regarding claims 1 ,3-6,10-11 and 15-16, Ideguti teaches a heat-bondable (thermo-fusible) conjugate fiber comprising a first component containing a polyester-based resin and a second component containing a polyolefin-based resin having a melting point lower than the melting point of 
Ideguti is silent with regards to work load at break of obtained by a tensile test (claim 1).  Regarding the claimed work load at break, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose this feature, the claimed properties are deemed to be inherent to the structure in the prior art since Ideguti teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Ideguti teaches a heat-bondable (thermo-fusible) conjugate fiber containing polyethylene terephthalate component and a polyethylene component, such as HDPE, configured in a side-by-side configuration with a conjugate ratio as disclosed in the instant invention and having a ratio of strength at break to elongation at break within the claimed range. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 4, Ideguti teaches the crystallization during the treatment of the fiber being developed and resulting in the appropriate elongation (Ideguti, p. 13 lines 9-18), reading on the PET having crystallinity.  Ideguti teaches the polyethylene terephthalate having an intrinsic viscosity of 0.64 and melting point of 225°C (Id., Table 1).  Ideguti is silent with regards to the crystallinity of the polyethylene terephthalate.  Regarding the degree of crystallinity of the polyethylene terephthalate, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  
Regarding claims 5-6, 10-11, and 15-16, Ideguti teaches a nonwoven containing the heat-bondable conjugate fibers and used in various fiber products such as diapers, floor material, and cushioning material (Ideguti, p. 14 lines 1-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ideguti, as applied to claims 1, 3-6, 10-11, and 15-16 above, in view of US Pub. No. 2010/0273947 to Miyauchi, as evidenced by The Effect of Hot Multistage Drawing on Molecular Structure and Optical Properties of Polyethylene Terephthalate Fibers to Haji, and US Pub. No. 2012/0302119 to Clark.
Regarding claims 4, 11, and 16, in the event that the degree of crystallinity of the polyethylene terephthalate (PET) is not inherent, Miyauchi teaches a hot-melt adhesive (heat bondable) conjugate fibers containing a polyester, such as polyethylene terephthalate and an olefin polymer, such as polyethylene with a melting point lower than the first component as a second component (Miyauchi, abstract, para 0062-0063).  Miyauchi teaches the fiber being crimped (Id., para 0080).  Miyauchi teaches that the crystallinity of the polyester not be lost when using a copolymer as the polyester (Id., para 0062), thereby establishing crystallinity being import characteristic of the polyester. Miyauchi also teaches the polyester having a birefringence of the polyester first component of less than or equal to 0.150 (Id., para 0061).  Birefringence is related to crystallinity as evidenced by Haji, teaching an empirical relationship between crystallinity of polyethylene terephthalate and birefringence in formula 12 (Haji, abstract, p. 557).  At 0.150 birefringence, the crystallinity is about 36.7%.  Additionally, Clark teaches it is desirable to form some oriented crystallinity in PET fiber segment of a bicomponent fiber during the fiber melt draw process so that the nonwoven web will be more dimensionally stable during subsequent processing (Clark, para 0314).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Ideguti, wherein the PET has a degree of crystallinity, such as 36.7% as taught by Miyauchi, motivated by the desire of using conventionally known PET materials predictably suitable for use in heat-bondable conjugate fiber comprising PET and polyethylene that are crimped and by the desire of imparting dimensional stability to a nonwoven product formed from the fiber as taught by Clark as related to crystallinity of the PET in the fiber.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/JENNIFER A GILLETT/Examiner, Art Unit 1789